Filed 7/12/22; Opinion following rehearing


                                OPINION ON REHEARING

                             CERTIFIED FOR PUBLICATION


             COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                         DIVISION ONE

                                  STATE OF CALIFORNIA



THE PEOPLE,                                       D078191

        Plaintiff and Respondent,

        v.                                        (Super. Ct. No. SCN124346)

YOLANDA HARDEN,

        Defendant and Appellant.


        APPEAL from an order of the Superior Court of San Diego County,
Joan P. Weber, Judge. Affirmed.
        David M. McKinney, under appointment by the Court of Appeal, for
Defendant and Appellant.
        Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson, Heather M. Clark and Alan L. Amann, Deputy Attorneys General,
for Plaintiff and Respondent.
      Recent amendments to California’s homicide statutes significantly limit
the circumstances in which someone who did not actually kill the victim can

be convicted of murder. Penal Code section 1170.951 provides an avenue for
those convicted before these statutory changes became effective to receive the
benefits of the new legislation.
      Invoking section 1170.95, Yolanda Harden seeks to vacate her
conviction of first degree murder. She claims now, some 20 years later, that
she was not the actual killer. But as we explain, the jury instructions and
verdicts conclusively establish—with no factfinding, weighing of evidence, or
credibility determinations—that in 2001 Harden was convicted as the actual
killer. That makes her ineligible for relief as a matter of law, despite her
contrary factual claim. Accordingly, we affirm the order summarily denying
her section 1170.95 petition. (Id., subd. (c).)

              FACTUAL AND PROCEDURAL BACKGROUND
A.    The Murder
      In October 2000, Alfred and Marion P., then in their 80’s, lived in a
retirement community. (People v. Harden (2003) 110 Cal.App.4th 848
(Harden I).) Harden tricked her way inside on the pretext of needing to use
their telephone to call a taxi. Once inside and while Marion was asleep, she
stole jewelry and credit cards. After Harden left, Marion awakened to find
Alfred dead in the living room. He had been strangled. (Id. at pp. 851–852.)
      Marion’s stolen credit card was used that day to place telephone calls to
Harden’s family members and boyfriend. (Harden I, supra, 110 Cal.App.4th
at pp. 852‒853.) Later the same day, Harden pawned Marion’s jewelry. (Id.
at p. 853.)

1     Undesignated statutory references are to the Penal Code.
                                         2
      At Harden’s trial in 2001, the People’s theory was that she entered the
home intending only to steal, but decided to kill once inside. In closing
argument, the prosecutor told the jury that the nature of Alfred’s injuries
evidenced a deliberate and premediated killing. Outside the jury’s presence,
he conceded that felony murder was the stronger of the two theories.
      The court instructed the jury on murder (CALJIC No. 8.10 (6th ed.

1996)2), deliberate and premediated murder (CALJIC No. 8.20) as well as
felony murder (CALJIC No. 8.21). The court also gave a modified version of
CALJIC No. 8.80.1 (1997 rev.) on first degree murder with special
circumstances. The jury was also asked to find whether Harden “personally
inflicted great bodily injury” in committing the offenses.
      The jury convicted Harden of first degree murder with special

circumstances and found that she personally inflicted great bodily injury.3
She was sentenced to life in prison without the possibility of parole, to be
served consecutively to an aggregate term of six years four months for other
convictions. (Harden I, supra, 110 Cal.App.4th at p. 855.)

B.    The First 1170.95 Petition
      In February 2019, Harden filed a petition to vacate her murder

conviction and for resentencing under section 1170.95.4 The trial court
denied the petition a month later without issuing an order to show cause.
Harden did not timely appeal that ruling.



2     Further references to CALJIC jury instructions are to the sixth edition
of California Jury Instructions, Criminal (1996) unless otherwise specified.
3    Other charges and convictions are stated in Harden I, supra, 110
Cal.App.4th at pages 853 to 854.
4     This petition is not in the record on appeal.
                                       3
C.    The Second 1170.95 Petition
      In August 2019, Harden filed another section 1170.95 petition. Her
accompanying declaration states she “did not kill anyone in the commission
of any felony.” She claimed to have entered Alfred and Marion’s home
through an open door, saw “what looked like a man sleeping on the couch,”
and “crept in and stole various items of property.” She asked the court to
appoint counsel.
      The People filed an “initial response,” primarily asserting that having
been convicted of first degree murder with “found-true” special
circumstances, Harden could not establish a prima facie case. In the reply,
defense counsel maintained that Harden’s declaration established a prima
facie case, despite being contradicted by facts recited in Harden I.
      The court denied the petition without issuing an order to show cause.
Quoting several paragraphs from the factual background in Harden I, the
judge concluded that Harden’s declaration was “completely inconsistent” with
trial testimony showing “[Harden] as the killer, not anyone else.”

D.    The Initial Opinion Affirming on Law-of-the-Case Grounds and
      Rehearing Granted
      During the pendency of this appeal, in People v. Lewis (2021) 11 Cal.5th
952 (Lewis), the Supreme Court held that a trial court “may look at the
record of conviction . . . to determine whether a petitioner has made a prima
facie case for section 1170.95 relief.” (Lewis, at p. 971.) At Harden’s counsel’s
request, we granted leave to file a supplemental brief addressing Lewis and
Senate Bill No. 775, which amended section 1170.95 effective January 1,

2022.5 (Stats. 2021, ch. 551, § 2.)


5     Because Harden’s appeal was not final by this date, she is eligible to
benefit from this remedial legislation. (See People v. Montes (2021) 71
                                       4
      After oral argument was waived, we affirmed the order denying
Harden’s petition, albeit on grounds other than those relied on by the trial
court. We noted that in Harden I, this court determined there was
insufficient evidence to sustain a finding that Harden’s role was anything
other than that of Alfred’s actual killer. We concluded this ruling was law of
the case, and thus precluded Harden from asserting otherwise at any
subsequent hearing on her section 1170.95 petition.
      Following that decision, we granted Harden’s petition for rehearing and
invited additional briefing on the law-of-the-case analysis. In response,
Harden argues that law of the case cannot be invoked where there is a
“ ‘substantial difference in the evidence’ ” on retrial of the particular issue.
(See People v. Barragan (2004) 32 Cal.4th 236, 246.) Harden acknowledges
that if at a hearing under subdivision (d) of section 1170.95, the evidence
material to her role in the murder were substantially the same, then law-of-
the-case principles would compel the same legal conclusion to be drawn, i.e.,
that she was the actual killer. But if the evidence were materially different
on that issue, Harden maintains that law of the case would not apply. This is
because law of the case “controls the outcome on retrial only to the extent the
evidence is substantially the same.” (People v. Boyer (2006) 38 Cal.4th 412,
442.) Where “ ‘there is a substantial difference in the evidence to which the
[announced] principle of law is applied, . . . the [doctrine] may not be
invoked.’ ” (Barragan, at p. 246.)
      At the prima facie stage of an 1170.95 proceeding, it is of course
impossible to know what the evidence will ultimately be at an evidentiary
hearing that has not yet occurred. We thus agree with Harden that prior to a



Cal.App.5th 1001, 1006‒1007.) The Attorney General does not contend
otherwise.
                                         5
hearing under section 1170.95, subdivision (d)(3), the law-of-the-case doctrine
cannot conclusively establish disentitlement. We therefore focus on whether
other portions of the record of conviction—specifically, jury instructions given
and the verdicts returned based on them—conclusively establish the jury
convicted Harden of murder based on a finding that she was Alfred’s actual
killer.
                                   DISCUSSION

 A.       The Section 1170.95 Framework
          Effective January 1, 2019, Senate Bill No. 1437 amended the felony-
murder rule by adding section 189, subdivision (e). (Stats. 2018, ch. 1015,
§ 3.) It provides that a participant in the qualifying felony is liable for felony
murder only if the person: (1) was the actual killer; (2) was not the actual
killer but, with the intent to kill, acted as a direct aider and abettor; or
(3) was a major participant in the underlying felony and acted with reckless
indifference to human life. (See People v. Gentile (2020) 10 Cal.5th 830, 842.)
The Legislature also amended the natural and probable consequences
doctrine by adding subdivision (a)(3) to section 188, which states that
“[m]alice shall not be imputed to a person based solely on his or her
participation in a crime.” (§ 188, subd. (a)(3), added by Stats. 2018, ch. 1015,
§ 2.)
          Under section 1170.95, a person convicted of felony murder or murder
based on the natural and probable consequences doctrine may petition the
sentencing court to vacate the conviction and be resentenced on any
remaining counts if she could not have been convicted of murder because of
these statutory changes. (See Lewis, supra, 11 Cal.5th at pp. 959–960.)
A section 1170.95 petition must show that: “(1) A complaint, information, or
indictment was filed against the petitioner that allowed the prosecution to

                                          6
proceed under a theory of felony murder, murder under the natural and
probable consequences doctrine or other theory under which malice is
imputed to a person based solely on that person’s participation in a
crime . . . . [,] [and] (2) The petitioner was convicted of murder . . . following a
trial . . . . [,] [and] (3) The petitioner could not presently be convicted
of murder . . . because of changes to Section 188 or 189 made effective
January 1, 2019.” (§ 1170.95, subd. (a)(1)‒(3).)
      If the section 1170.95 petition contains all the required information,
including a declaration by the petitioner that she was convicted of murder
and is eligible for relief, section 1170.95, subdivision (c) requires the court to
appoint counsel to represent the petitioner, if requested; to direct the
prosecutor to file a response to the petition and permit the petitioner to file a
reply; and to determine if the petitioner has made a prima facie showing that
she is entitled to relief. (Lewis, supra, 11 Cal.5th at p. 961.) If the petitioner
has made such a showing, the trial court “shall issue an order to show cause”
and conduct an evidentiary hearing. (§ 1170.95, subds. (c) & (d).)
      The prima facie inquiry under section 1170.95 is “limited.” (Lewis,
supra, 11 Cal.5th at p. 971.) The court “ ‘ “takes petitioner’s factual
allegations as true and makes a preliminary assessment regarding whether
the petitioner would be entitled to relief if his or her factual allegations were
proved. If so, the court must issue an order to show cause.” ’ ” (Ibid.) “In
reviewing any part of the record of conviction at this preliminary juncture, a
trial court should not engage in ‘factfinding involving the weighing of
evidence or the exercise of discretion.’ ” (Id. at p. 972.) “[T]he trial court
should not decide unresolved factual issues[ ] that involve credibility
determinations or weighing of evidence. Rather, it should decide such issues
only after issuing an order to show cause and holding an evidentiary


                                          7
hearing.” (People v. Duchine (2021) 60 Cal.App.5th 798, 811‒812, fn.
omitted.)
      Nevertheless, the court may appropriately deny a petition at the prima
facie stage if the petitioner is ineligible for relief as a matter of law. “ ‘[I]f the
record, including the court’s own documents, “contain[s] facts refuting the
allegations made in the petition,” then “the court is justified in making a
credibility determination adverse to the petitioner,” ’ ” thereby deeming the
petitioner ineligible. (Lewis, supra, 11 Cal.5th at p. 971.) For example, if the
record shows that the jury was not instructed on either the natural and
probable consequences or felony-murder doctrines, then the petitioner is
ineligible for relief as a matter of law. (People v. Daniel (2020) 57
Cal.App.5th 666, 677, review granted Feb. 24, 2021, S266336 and dism. Dec.
1, 2021.)
      We independently review a trial court’s determination on whether a
petitioner has made a prima facie showing. (People v. Arias (2021) 66
Cal.App.5th 987, 999, review granted Sep. 29, 2021, S270555.) But before
doing that here, we address a procedural argument raised by the Attorney
General which if correct would dispose of the appeal.

B.    The People Forfeited the Argument That Harden’s Second Petition Is
      Barred by Collateral Estoppel
      The Attorney General contends Harden was barred by collateral
estoppel from filing a second petition because her first one was denied on the
merits and the second raised the same claims. However, the prosecution did
not raise the issue of collateral estoppel in the trial court and has therefore
forfeited that issue. (See People v. Morales (2003) 112 Cal.App.4th 1176,
1185 [“collateral estoppel is waived if not raised in the trial court”].)




                                          8
      In any event, Harden makes claims in this second petition based on
new law (e.g., Lewis, supra, 11 Cal.5th 952 and Stats. 2021, ch. 551 (Sen. Bill
No. 775)) that did not exist when she filed her first petition. Accordingly, the
second petition would not be barred by issue preclusion. (See People v. Ruiz
(2020) 49 Cal.App.5th 1061, 1069 [collateral estoppel not applied if there has
been an intervening change in the law].)

C.    Harden Cannot Establish a Prima Facie Case Because the Record of
      Conviction Conclusively Establishes She Was Convicted as the Actual
      Killer
      We begin with the jury instructions on murder, felony murder, special
circumstances, and personal infliction of great bodily injury to determine if
they chart a path where even one juror could have convicted Harden on a
theory other than as Alfred’s actual killer.
      On murder, the court instructed on malice aforethought and felony
murder with CALJIC No. 8.10, which states in part:

         “Every person who unlawfully kills a human being with
         malice aforethought or during the commission or attempted
         commission of a robbery or burglary, is guilty of the crime
         of murder . . . .”
      The jury found Harden guilty of first degree murder, but was not asked
to indicate whether the basis was malice aforethought or felony murder. If
the jury found her guilty on a malice theory, Harden would be ineligible for
resentencing because section 1170.95 applies only where the murder
conviction is based on felony murder, or the natural and probable
consequences doctrine, or any other theory under which malice is imputed
based on a person’s participation in a crime. (§ 1170.95, subd. (a).) Moreover,
defendants convicted of felony murder are not eligible for relief if they were
the actual killer. Here, Harden’s jury was instructed on felony murder, but


                                        9
not on the natural and probable consequences doctrine or any “other theory”
of imputed malice. Accordingly, the only possible basis for section 1170.95
relief is if at least one juror convicted her of felony murder on a theory other
than being the actual killer. (§ 1170.95, subd. (a)(3).) In determining if the
instructions left open that possibility, it may be helpful, although certainly
not dispositive, to start with instructions the jury was not given.
      Interestingly, the prosecutor initially contemplated asking for aiding
and abetting instructions. But once all the evidence was in he decided
otherwise, noting “there’s no evidence that there was anyone in the house
other than this one intruder [Harden], not two people. There’s no evidence

there was a man in the house.”6 Thus, the jury was not instructed that it
could convict Harden as an aider and abettor, accomplice, or as a major
participant in the burglary and robbery who acted with reckless indifference
to human life.
      Turning to instructions that were given to the jury—on first degree
felony murder, the court gave CALJIC No. 8.21 as follows:

         “The unlawful killing of a human being, whether
         intentional, unintentional or accidental, which occurs
         during the commission or attempted commission of the
         crimes of Robbery [sic] or burglary, is murder of the first
         degree when the perpetrator had the specific intent to
         commit that crime.”
      For the special circumstances allegations, the court gave only a portion
of CALJIC No. 8.80.1, stating:




6     The trial court commented, “the only possible piece of evidence that
would point to more than one intruder” was testimony that near the scene “a
guy in a truck” was seen driving “with the woman [Harden]” after it
happened.”
                                       10
         “If you find the defendant in this case guilty of murder of
         the first degree, you must then determine if one or more of
         the following special circumstances are true or not true: [¶]
         “1. That Alfred [P.] was murdered during the commission
         of a robbery. [¶]
         “2. That Alfred [P.] was murdered during the commission
         of a burglary. [¶] . . . [¶]
         “If you are satisfied beyond a reasonable doubt that the
         defendant actually killed a human being, you need not find
         that the defendant intended to kill in order to find the
         special circumstance to be true.” (Italics added.)
      With respect to the personal infliction of great bodily injury
enhancements, the court instructed with CALJIC No. 17.20 (1999 rev.):

         “It is alleged in Counts 2 [robbery] 3 [burglary] and 4
         [willful cruelty to elder], that in the commission or
         attempted commission of the crimes therein described the
         defendant [Harden] personally inflicted great bodily injury
         on [Alfred P.], a person 70 years of age or older at the time
         of the crime.”
      In closing, the prosecutor argued that Harden alone killed the victim,
stating, “The killer of Alfred [P.] is here in court . . . and that’s the
defendant . . . . That’s the person who murdered Mr. [P].” Conversely,
defense counsel argued, “whoever that was” who strangled Alfred, it “was not
Yolanda Harden . . . . [S]he did not do it.”
      The jury convicted Harden of first degree murder with special
circumstances—that is, murder “while engaged in the commission” of robbery
and burglary. It also found that “in the commission” of burglary, robbery,
and willful cruelty to an elder, she “personally inflicted great bodily injury.”
      The key question in determining whether the trial court properly
denied Harden’s petition is whether it was possible for a juror to have
(1) found her guilty of felony murder, and (2) found to be true the

                                         11
robbery/burglary special circumstances allegations, as well as the personal
infliction of great bodily injury allegations, without also finding she
personally killed the victim? (See People v. Lopez (2022) 78 Cal.App.5th 1, 14
(Lopez).) We conclude the answer is “no” and that, as instructed, no juror
could have voted to convict Harden as anything other than being the actual

killer.7
      First and foremost, the jury was instructed that “every person who
unlawfully kills a human being with malice aforethought or during the
commission” of certain felonies is guilty of “murder.” (CALJIC No. 8.10,
italics added in first quote.) “This language on its face tells the jury that ‘the
person who unlawfully kills’ is guilty of murder. In common understanding,
this would refer to the person who inflicted the fatal injury.” (People v. Bell
(2020) 48 Cal.App.5th 1, 16.) The jury was instructed on no alternative
definition of murder. Thus, Harden’s murder conviction necessarily means
the jury determined she actually killed Alfred P.
      Moreover, the instruction on murder was followed by CALJIC No.
8.80.1, which defines the requisite mental state for a true finding of special
circumstances. That instruction begins by stating: “If you find the defendant
in this case guilty of murder of the first degree, you must then determine if
one or more of the following special circumstances are true or not true[.]”

7     In supplemental briefing and again at oral argument, Harden’s counsel
referred to a juror declaration submitted with the motion for new trial, which
was quoted in the People’s opposition, as support for the proposition that
“[d]uring jury deliberations jurors discussed the possibility of the man in the
truck being involved in the killing.” Assuming this evidence is properly
before us on appeal, it does not assist Harden. The issue is not whether a
juror could reasonably believe someone else might also be involved or
responsible. The question at the prima facie stage of the section 1170.95
analysis is whether, as instructed, it was possible for a juror to convict
Harden of first degree felony murder as other than the actual killer.

                                        12
Thus, the jury would not even reach the issue of special circumstances unless
it first convicted Harden of murder. And as just explained, under CALJIC
No. 8.10 a murder conviction required a finding that Harden “unlawfully
killed”—that is, she was the actual killer. A hypothetical juror who was not
persuaded that Harden actually killed Alfred P. could not have voted that the
special circumstance was true. Thus, the unanimous true finding necessarily

means the jury convicted Harden as the actual killer.8
      Further, the jury found true that Harden “personally inflicted great
bodily injury” on Alfred P. The natural meaning of “personally inflicted” is
that the defendant herself inflicted the injury. (See People v. Cole (1982) 31
Cal.3d 568, 578–579 [under section 12022.7, “personally inflict” means those
who “directly perform” the act causing physical injury].) At oral argument,
Harden’s attorney noted that in addition to being strangled, Alfred also
suffered fractured ribs. Counsel asserted it was therefore possible for a juror
to find this enhancement true on a theory that Harden only fractured Alfred’s
ribs and someone else strangled him. But Harden was not charged with
assault or battery. She was tried for murder, and to find Harden guilty of
murder (as instructed under CALJIC No. 8.10), each juror must have found
that she was the actual killer. Thus, when viewing the verdicts as a whole,
the jury’s true finding that Harden personally inflicted great bodily injury
necessarily means it determined she strangled Alfred. (See People v.


8     The fourth paragraph of the CALJIC No. 8.80.1 further supports this
interpretation, telling the jury that “if you are satisfied beyond a reasonable
doubt that the defendant actually killed a human being, you need not find
that the defendant intended to kill in order to find the special circumstance to
be true.” (Id., italics added.) By negative inference, a defendant who was not
the actual killer could not be guilty of the felony murder special circumstance
unless the jury also found a specific intent to kill. In either case, Harden
would be ineligible for relief under section 1170.95.
                                      13
Jones (2002) 30 Cal.4th 1084, 1120 [express finding that defendant
personally used firearm supports implied finding defendant was actual

killer].)9
      Without weighing conflicting evidence or making credibility
determinations, the record of conviction irrefutably establishes as a matter of
law that the jury determined Harden was the actual killer. The instructions
and verdicts show the only path to convicting Harden of first degree felony
murder with special circumstances and a personal-infliction-of-great-bodily-
injury enhancement was based on a finding she actually killed Alfred P.
      In urging the opposite conclusion, Harden maintains that no inferences
can be drawn from the jury’s true finding on special circumstances because
under CALJIC No. 8.80.1 as given, “the jury was not instructed as to the
felony murder theory.” We disagree. CALJIC No. 8.80.1 as given clearly
applied to felony murder because it instructed the jury regarding the
situations in which it could find the felony murder special circumstance true.

9      Citing People v. Offley (2020) 48 Cal.App.5th 588, Harden contends the
finding that she personally inflicted great bodily injury does not mean the
jury found she actually killed Alfred P. But that case involved a different
enhancement—section 12022.53, subdivision (d), for intentionally discharging
a firearm and causing the victim’s death. (Offley, at p. 592.) On appeal, the
court held that a true finding on that enhancement does not preclude relief
under section 1170.95 because it did not require that the defendant acted
with either the intent to kill or with conscious disregard for life. (Offley, at
p. 598.) Moreover, the defendant in Offley was one of five people who
participated in a gang-related shooting into an occupied vehicle. (Id. at p.
592.) Although the jury found that Offley had personally used a gun, they
might have concluded he intended only to commit an assault and if so may
have convicted of murder under the natural and probable consequences
doctrine. (Id. at p. 599.) In contrast here, the jury found Harden “personally
inflicted great bodily injury on Alfred” within the meaning of section 12022.7,
subdivision (c). As explained in the text, this necessarily means it found
Harden was the actual killer, making her ineligible for resentencing as a
matter of law.
                                      14
And while the statute would theoretically permit a true finding in any of
three factual settings, the jury was only instructed on one—where the

defendant was the actual killer.10
      After we granted rehearing, Division Three of the Fourth Appellate
District considered similar issues in Lopez, supra, 78 Cal.App.5th 1. On its
record, the Lopez court reversed an order denying an 1170.95 petition at the
prima facie stage. Before oral argument, we notified the parties to be
prepared to address the case.
      Although the underlying facts in Lopez are quite different from those

here,11 the procedural history is remarkably close. As here, the defendant in
Lopez was convicted of first degree murder with special circumstances that
the murder had occurred during the commission of a robbery. (Lopez, supra,
78 Cal.App.5th at p. 4.) Moreover, like Harden, the defendant in Lopez was
prosecuted solely on the theory he was the actual killer and committed the
robbery alone. The jury in Lopez was not instructed on aiding and abetting
or any other vicarious liability theories. (Id. at p. 15.) And just as here, the
Lopez jury was not instructed on liability by virtue of being a major
participant in the underlying felony. (Ibid.) Like Harden’s case, the special
circumstances instruction was modified to eliminate all theories of liability
other than defendant having committed the underlying felony. (Id. at
pp. 15‒16.)




10    As Harden concedes, “[w]hile the jury was instructed as to the first
[actual killer] component, they were not instructed as to the other two.”
11    In Lopez, the victim was found naked, bludgeoned to death in his bed.
(Lopez, supra, 78 Cal.App.5th at p. 6.) The defendant testified that he had
been to the victim’s apartment with his “friend and drug dealer,” who he
implied was the actual killer. (Id. at p. 8.)
                                       15
      The Lopez trial was in 2011 and the court instructed using CALCRIM
instructions on murder and special circumstances. For instance, on murder
the Lopez court instructed with CALCRIM No. 520, which states as the first
element: “The defendant committed an act that caused the death of another
person.” It also instructed with CALCRIM No. 540A that to find the
defendant guilty of felony murder, the jury had to conclude that while
committing robbery, he “caused the death of another person.” (Lopez, supra,
78 Cal.App.5th at p. 25.) On the special circumstance allegation, the jury
was instructed that to find it to be true, jurors had to conclude the defendant
“did an act that caused the death of another person.” (Id. at p. 25.)
      The defendant in Lopez appealed an order denying his 1170.95 petition
at the prima facie stage. In light of the jury instructions, the appellate court
concluded that by returning guilty verdicts and a true finding on the robbery-
murder special circumstance, “the jury necessarily found that the victim’s
death” was a consequence of the defendant’s act. (Lopez, supra, 78
Cal.App.5th at p. 16.) However, the court noted that a person who commits
an act causing death is not necessarily the actual killer. (Ibid.) Indeed, at
trial the defendant testified that he accompanied another person to the
victim’s apartment and never went into the bedroom where the killing
occurred. Accordingly, the Lopez court concluded that the record did not
conclusively establish that the jury found the defendant personally killed the
victim. (Id. at p. 17.)




                                       16
      We agree with that analysis, but applying the same methodology we
reach the opposite result here because at Harden’s 2001 trial, the court gave
CALJIC instructions that were materially different from the CALCRIM

instructions given in Lopez, supra, 78 Cal.App.5th 1.12 The table below
highlights these differences:


Instruction           Lopez                       Harden

Murder                The People must prove       “Every person who
                      that: “The defendant        unlawfully kills a
                      committed an act that       human being with
                      caused the death of         malice aforethought or
                      another person.”            during the commission
                      (CALCRIM No. 520,           . . . of a robbery or
                      boldface added; Lopez, at   burglary, is guilty of
                      p. 17.)                     murder . . . .” (CALJIC
                                                  No. 8.10, boldface added.)

Felony Murder         “While committing [the      “The unlawful killing of a
                      felony], the defendant      human being . . . which
                      caused the death of         occurs during the
                      another person.”            commission of . . . robbery
                      (CALCRIM No. 540A,          or burglary, is murder of
                      boldface added; Lopez, at   the first degree when the
                      p. 16.)                     perpetrator had the
                                                  specific intent to commit
                                                  that crime.” (CALJIC
                                                  No. 8.21.)




12    The California Judicial Council adopted the new CALCRIM
instructions effective January 1, 2006. (See People v. Thomas (2007) 150 Cal.
App.4th 461, 465.) Thus, the jury in Harden’s case was given the older
CALJIC instructions, while the jury in Lopez received the newer CALCRIM
version.
                                      17
Special                “To prove that this         “If you are satisfied
Circumstances          special circumstance is     beyond a reasonable
                       true, the People must       doubt that the defendant
                       prove that: [¶] . . . [¶]   actually killed a
                       The defendant did an act    human being, you need
                       that caused the death       not find that the
                       of another person.”         defendant intended to kill
                       (CALCRIM No. 730,           in order to find the special
                       boldface added; Lopez, at   circumstance to be true.”
                       p. 16.)                     (CALJIC No. 8.80.1 (1997
                                                   rev.), boldface added.)


      Unlike the Lopez jury, by returning guilty verdicts on murder with
special circumstances, the jury here necessarily found that Harden “kill[ed] a
human being” (CALJIC No. 8.10) and “actually killed a human being”
(CALJIC No. 8.80.1). Unlike Lopez, the jury in this case was not asked
whether the defendant merely “committed an act that caused the death.”
(CALCRIM No. 520, italics added.) Moreover, there is no mention in Lopez of
any instructions regarding the defendant’s personal infliction of great bodily
injury. In contrast here, Harden’s jury also found that she “personally
inflicted great bodily injury.”
      At oral argument, Harden’s attorney asserted there were two
instructions given here that—as in Lopez—would have allowed a juror to
convict on the grounds that she caused Alfred’s death without being the
actual killer: CALJIC Nos. 8.58 and 2.11.5. We disagree.
      At trial in Harden I, there was evidence that the 80-year-old victim had
a “heart condition,” “aneurysms,” and “the family talked about how ill he
was.” Over defense objection, the court instructed with CALJIC No. 8.58 that
“If a person unlawfully inflicts a physical injury upon another person and
that injury is a cause of the latter’s death, that conduct constitutes an
                                       18
unlawful homicide . . . even if: [¶] 1. The person injured had been already
weakened by disease, injury, physical condition or other cause; or [¶] 2. It is
probable that a person in sound physical condition injured in the same way
would not have died from the injury; or [¶] 3. It is probable that the injury
only hastened the death of the injured person; or [¶] 4. The injured person
would have died soon thereafter from another cause or other causes.” Thus,
CALJIC No. 8.58 instructs that if Alfred’s preexisting medical conditions
contributed to his death, that would not relieve Harden’s culpability. The
instruction would not have permitted a juror to convict Harden on a theory
that she committed an act that contributed to causing his death, but someone
else was the actual killer.
          Turning to CALJIC No. 2.11.5, it merely tells the jury not to speculate
whether someone else might or might not be prosecuted for the same crime:

             “There has been evidence in this case indicating that a
             person other than defendant was or may have been
             involved in the crime for which the defendant is on trial.
             [¶] There may be many reasons why that person is not
             here on trial. Therefore, do not discuss of give any
             consideration as to why the other person is not being
             prosecuted in this trial or whether she has been or will be
             prosecuted. Your sole duty is to decide whether the People
             have proved the guild of the defendant on trial.”
The purpose of this instruction is to discourage improper conjecture.
Contrary to Harden’s contention, it does not provide the jury with a path to
convict her of felony murder on a theory other than her being the actual
killer.
          In sum, although the question presented here and in Lopez is the same,
the result is different because the jury instructions were materially
dissimilar. Harden’s record of conviction conclusively establishes, with no
factfinding, weighing of evidence, or credibility determinations, that she was

                                          19
the actual killer. Harden complains that because the jury was not asked to
“expressly” find that she was the actual killer, the record of conviction does
not refute her petition as a matter of law. But given the “kills” language in
CALJIC No. 8.10, along with “actually killed” in CALJIC No. 8.80.1, and
“personally inflicted great bodily injury on Alfred [P.]” in CALJIC No. 17.20,
in returning guilty verdicts and true findings, the jury necessarily found she

actually killed Alfred P.13 The trial court, therefore, correctly denied her
petition at the prima facie stage.




13     Because the superior court’s denial of Harden’s petition was based on
large part on its reading of our Harden I decision, much of the parties’ initial
briefing focused on the appropriate use of an earlier appellate opinion in
determining whether a section 1170.95 petition states a prima facie case for
relief. In concluding that Harden’s petition was properly denied, we have
focused not on Harden I, but rather on the jury instructions and verdict.
       That said, we agree with Harden that Lewis does not permit the
superior court to weigh evidence at the prima facie stage. (Lewis, supra, 11
Cal.5th at p. 972.) Without the benefit of Lewis, the trial court erred in
summarily denying Harden’s petition on the grounds there was an
irreconcilable conflict between the facts stated in Harden I and those in the
section 1170.95 petition. But although the trial court employed reasoning we
now know was faulty, its ultimate conclusion was correct. (D’Amico v. Board
of Medical Examiners (1974) 11 Cal.3d 1, 19 [“ ‘[A] ruling or decision, itself
correct in law, will not be disturbed on appeal merely because given for a
wrong reason.’ ”]; see also People v. Brooks (2017) 3 Cal.5th 1, 39 [“if the
ruling was correct on any ground, we affirm”].)
                                       20
                              DISPOSITION


     The order is affirmed.


                                            DATO, J.

WE CONCUR:



O’ROURKE, Acting P. J.



IRION, J.




                                  21